Citation Nr: 1423105	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  14-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1958, followed by Naval Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, granting service connection for tinnitus as associated with service-connected hearing loss and assigning a 10 percent schedular evaluation therefor, effective from April 2011.  

Notice is taken that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code (DC) 6260; no higher schedular evaluation is warranted.

2.  The Veteran's service-connected tinnitus does not present an exceptional or unusual disability picture. 


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (2013).

2.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate DCs identify the various disabilities.  Id.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Recurrent tinnitus is rated as 10 percent disabling.  The regulation specifically instructs that adjudicators are to assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260.  The 10 percent schedular evaluation is the maximum allowed under DC 6260.  

In this case, the record reflects that service connection for tinnitus associated with bilateral hearing loss was established by the RO in a rating decision of August 2012.  At that time, a 10 percent rating was assigned under DC 6260 for the Veteran's tinnitus, effective from April 2011.  Given the fact that the Veteran timely filed a notice of disagreement with the initial rating assigned, the holding in Fenderson v. West, 12 Vet. App. 119 (1999) is applicable.  Under Fenderson, at the time of an initial rating, separate or "staged" ratings may be assigned for separate periods of time based on the facts found. 

Here, the Veteran seeks a higher initial rating for his service-connected tinnitus and contends it has undergone a worsening over the years to the point that is highly disruptive to his activities of everyday living.  He avers that it stops him from getting to sleep easily and interferes with his ability to think, engage in conversations with others, watch television, and even read written materials.  He reports being unable at times to ignore the loud, hissing sound in his ears and he is troubled by the absence of any available treatment for his tinnitus.  On that basis, he contends that a higher disability rating than 10 percent is warranted.  
The RO has denied the Veteran's request because under DC 6260 a 10 percent disability rating is the highest rating provided.  In the same decision, the RO also declined to refer a claim for extraschedular consideration to the VA's Under Secretary for Benefits or its Director of the Compensation and Pension Service.  

In the context of a challenge involving bilateral versus unilateral tinnitus, the United States Court of Appeals for the Federal Circuit upheld the VA's interpretation of the regulation as limiting the Veteran to a single, 10 percent disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, VA is prohibited from awarding two separate disability ratings of 10 percent each in order to approximate a higher disability rating than is provided by the regulatory rating schedule.  Moreover, alternate DCs do not afford a basis for the assignment of any higher schedular evaluation.  In sum, the highest available schedular evaluation for tinnitus, the 10 percent rating under DC 6260, has already been assigned.  

Because the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus and as there is no legal basis upon which to award a higher schedular evaluation for tinnitus, his appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law, and particular consideration of the evidence throughout the time period that the appeal has been pending is not warranted.  Fenderson, supra; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Also, there is no question presented as to the VA's compliance with its duties to notify and assist inasmuch as this is a case in which the law and not the underlying facts or development of the facts is dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

To that end, the Board must deny the claim advanced for an initial schedular rating in excess of 10 percent for tinnitus.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  For the reasons discussed below, the Board finds that the Veteran's symptoms do not warrant a greater level of compensation for tinnitus on an extraschedular basis.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms of tinnitus that he experiences. Specifically, the Veteran primarily reports a constant, high-pitched "hissing" sound that makes it hard falling asleep, and causes difficulty concentrating, reading, watching TV, and having a conversation.  The current 10 percent rating under Diagnostic Code 6260 addresses recurrent tinnitus in either one or both ears.  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, experiencing functional impairment such as difficulty hearing, concentrating, reading, or sleeping as a consequence of recurrent ringing does not place the Veteran's tinnitus outside of the type of disability picture contemplated by the schedular criteria.  In other words, his tinnitus rating takes into consideration that he experiences ringing in the ears and that this impacts his daily life in the situations described by the Veteran.  Thus, the Veteran's current schedular rating both contemplates his reported symptoms and is adequate to fully compensate him for his tinnitus claim on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Moreover, his reported symptoms do not reach a level beyond the normal disability picture for someone with tinnitus.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his VA examinations, the Veteran reported difficulty concentrating and falling asleep, but he has not contended he is unemployable due to his service-connected tinnitus alone.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected tinnitus has a profound effect on his ability to work in and of itself.  The July 2012 audiologist noted the Veteran's complaints of a constant, hissing noise but found it did not impact the ordinary conditions of daily life, including the ability to work.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

An initial disability rating in excess of 10 percent for tinnitus is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


